 1 KYLE R. KNAPP
   Attorney at Law
 2 California State ndBar No. 166597
   916 2nd Street, 2 Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for James Hitt

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10 UNITED STATES OF AMERICA,              )   CASE NO.   15 - 0117 - GEB
                                          )
11                           Plaintiff,   )
                                          )
12                                        )
     v.                                   )
13                                        )   [PROPOSED] STIPULATION AND ORDER TO
                                          )   SET NEW JUDGEMENT AND SENTENCING DATE & NEW
14 JAMES HITT,                            )   DISCLOSURE SCHEDULE
                                          )
15                           Defendant.   )
                                          )
16 __________________________________     )

17

18        IT IS HEREBY STIPULATED by and between the parties hereto through their

19 respective counsel, Roger Yang, Assistant United States Attorney, attorney for
20 plaintiff; Michael Beckwith, Assistant United States Attorney, attorney for

21 plaintiff and Kyle Knapp, attorney for defendant, James Hitt, that the previously

22 scheduled sentencing date of October 5, 2018, be vacated and the matter set for

23 sentencing on January 4, 2019 at 9:00am.

24        This continuance is requested to allow counsel additional time to provide

25 materials to probation, finalize the record gathering process and to research

26 several issues in order to address the guideline analysis.    Because of my trial

27 schedule, Ms. Moore of Federal Probation and I conducted the probation interview of

28 the defendant on September 25, 2018.   I contacted both Mr. Yang and Mr. Beckwith
      regarding this situation and explained the need to continue this in order to
 1
     complete the probation investigation and for counsel to finalize research on all
 2
     mitigation areas in this matter.
 3
          In light of the above request, the following revised sentencing schedule is
 4
     requested: Judgement and Sentencing – January 4, 2019; Reply or Statement of Non
 5
     Opposition to Motion to Correct PSR due December 28, 2018; Motion to Correct PSR due
 6
     December 21, 2018; Probation Report and Response to Informal Objections due December
 7
     14, 2018; and Informal Objections December 7, 2018.   The draft PSR will be disclosed
 8
     to counsel on November 23, 2018.
 9
10 Dated: October 2, 2018                            Respectfully submitted.

11
                                                         /s/ Kyle R. Knapp
12                                                   Kyle R. Knapp
                                                     Attorney for Defendant James Hitt
13

14

15 Dated: October 2, 2018                            Respectfully submitted.

16
                                                         /s/ Roger Yang
17                                                   Roger Yang
                                                     Assistant U.S. Attorney
18                                                   Attorney for Plaintiff

19 Dated: October 2, 2018                            Respectfully submitted.
20
                                                         /s/ Michael Beckwith
21                                                   Michael Beckwith
                                                     Assistant U.S. Attorney
22                                                   Attorney for Plaintiff

23
     IT IS SO ORDERED.
24
     Dated: October 2, 2018
25

26
27

28


                                               2                                15CR117-GEB
